DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/22/2022 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2015/0322602 to Brown or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2015/0322602 to Brown.
Claim 16, Brown discloses a nonwoven material comprising: a one-layer nonwoven web that includes: a plurality of fibers formed from a molten homopolymer having an average fiber diameter that is less than about 8 microns, the fibers defining groups of fiber diameters with each group defining a range of about 1/2 micron of variation with respect to each other and none of the groups of fiber diameters providing more than about 25% of the total fibers of the one-layer nonwoven web; a basis weight of at least about 1 gsm (grams per square meter); an extensibility characteristic determined by a percent elongation value, measured in a machine direction; a ratio of percent elongation, measured in the machine direction, to basis weight measured as gsm of between 1:1 to 109:1; and a ratio of percent elongation, measured in the machine direction, to an average fiber diameter measured in microns of at least 9:1 (see entire document including Figure 1, Figure 12, Tables 1-3, [0007], [0034], [0108]-[0111] and [0131]). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents within the claimed ranges.
It is noted that Brown (the CIP parent of the current application) does not provide full written support for all the claimed limitations and therefore Brown can be cited as prior art. For example, Brown does not provide written support for a ratio of percent elongation, measured in the machine direction, to basis weight measured as gsm of between 1:1 to 109:1. The claimed “109:1” ratio finds support in Table 1 of the current application which is not disclosed in Brown. As a further example, Brown does not provide written support for the claimed “1:1” ratio because Table 1 of the current application discloses a ratio minimum of 2.9:1 and Tables 2-4 disclose ratios of 0.66:1, 0.92:1, 1.2:1, 0.51:1 and 1.3:1.
Claim 17, the web has a ratio of percent elongation, measured in the cross direction, to percent elongation, measured in the machine direction, of up to about 1.53:1 (Tables 1-3).

Claim 19, the web has an average fiber diameter ranging from between about 1 micron to about 10 microns and a percent elongation, measured in the cross direction, from between about 62% to about 89% ([0007] and Tables 1-3). 
Claim 20, the homopolymer is polypropylene, and the web has an average fiber diameter ranging from between about 1 micron to about 10 microns and a percent elongation, measured in each of the machine direction and the cross direction, of between about 23.8% and 46.2% ([0007], [0035] and Tables 1-3).
Claim 21, the homopolymer is polypropylene [0035].
Claim 22, the non- woven web has: a basis weight of between 20 gsm and 30 gsm; an average fiber diameter of 0.5 microns and 50 microns; and a standard deviation of fiber diameter of between 67% and 70% of the average fiber diameter ([0007] and Tables 1-3).
Claim 24 Brown discloses a nonwoven material comprising: a one-layer nonwoven web that includes: a plurality of fibers formed from a molten homopolymer having an average fiber diameter ranging from between about 1 micron to about 7.5 microns, the fibers defining groups of fiber diameters with none of the groups of fiber diameters providing more than about 25% of the total fibers of the one-layer nonwoven web; a basis weight of at least about 1 gsm (grams per square meter); a machine direction tensile strength, measured in a machine direction, and defining a maximum machine direction tensile strength; a cross direction tensile strength, measured in a cross direction, and defining a maximum cross direction tensile strength that is less than the maximum machine direction tensile strength; an extensibility characteristic determined by a percent elongation value, measured in the machine direction; and a ratio of percent elongation, measured in the machine direction, to basis weight measured as gsm of between 1:1 to 109:1 (see entire document including Figure 1, Figure 12, Tables 1-3, [0007], [0034], [0108]-[0111] and [0131]).

Claim 26, Brown discloses a nonwoven material comprising: a one-layer nonwoven web that includes: a plurality of fibers formed from a molten homopolymer having an average fiber diameter of less than 9 microns; a basis weight of at least about 1 gsm (grams per square meter); a machine direction tensile strength, measured in a machine direction, and defining a maximum machine direction tensile strength; and a ratio of percent elongation, measured in the machine direction, to basis weight measured as gsm of between 1:1 to 1.3:1 (see entire document including Figure 1, Figure 12, Tables 1-3, [0007], [0034], [0108]-[0111] and [0131]).
Claim 27, the one-layer nonwoven web further includes: ratio of percent elongation, measured in the machine direction, to an average fiber diameter measured in microns of between 9:1 to 10.7:1 (Tables 1-3).

Response to Arguments
Applicant's arguments filed 2/22/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789